UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-2075


MARIE THERESE ASSA’AD-FALTAS,

               Plaintiff - Appellant,

          v.

SARA HEATHER SAVITZ WEISS, individually for damages and for
qui tam recovery; THE MCANGUS, GOUDELOCK & COURIE LAW FIRM,
in its corporate capacity for damages and for qui tam
recovery; JOHN ANDREW DELANEY, individually for damages and
for qui tam recovery; STERLING DAVIES, individually for
damages and for qui tam recovery; JEANNETTE MCBRIDE,
officially as RC’s Clerk of Court for injunctive relief and
individually for damages; COLUMBIA SC, THE CITY OF, for
injunctive and declaratory relief and for qui tam recovery;
CITY OF COLUMBIA SC POLICE DEPARTMENT, (CPD) for injunctive
and declaratory relief and for qui tam recovery; FNU BURKE,
CPD former Chiefs and Acting Chiefs, individually for
damages and for qui tam recovery; RANDY SCOTT, CPD former
Chiefs and Acting Chiefs, individually for damages and for
qui tam recovery; RUBEN SANTIAGO, CPD former Chiefs and
Acting Chiefs, individually for damages and for qui tam
recovery; JULIE ASHMORE, Present or former CPD Officers,
individually for damages and for qui tam recovery; GEORGE
MCSWAIN, Present or former CPD Officers, individually for
damages and for qui tam recovery; BARNEY GIESE, Former SC
5th Judicial Solicitors, individually for damages and for
qui tam recovery; JOHN MEADORS, Former SC 5th Judicial
Solicitors, individually for damages and for qui tam
recovery; DINAH GAIL STEELE, individually for damages; LARRY
WAYNE MASON; MARK KEEL, as Chief of SC’s Law Enforcement
Division (SLED), solely officially and solely for injunctive
and declaratory relief; DANIEL JOHNSON, as SC’s Fifth
Judicial Circuit’s Solicitor, solely officially and solely
for injunctive and declaratory relief and for qui tam
recovery; GARY WATTS, as Coroner for Richland County, SC,
solely officially and solely for injunctive and declaratory
relief and for qui tam recovery; WILLIAM NETTLES, as US
Attorney for the District of South Carolina (DSC), solely
officially and solely for injunctive and declaratory relief;
STEVEN BENJAMIN, as Mayor; ALL MEMBERS OF THE CITY OF
COLUMBIA COUNCIL; TERESA WILSON, manager for the City; and
all their subordinates and agents who intend to injure
plaintiff; all solely officially and solely for injunctive
and declaratory relief and for qui tam recovery; ROBERT
ELDON HOOD, as Current SC’s Fifth Judicial Circuit’s
Administrative Judge for General Sessions, solely officially
and   solely  for   injunctive  if   declaratory  relief  is
unavailable or for declaratory relief if available,

               Defendants - Appellees.




                           No. 15-2458


MARIE THERESE ASSA’AD-FALTAS,

               Plaintiff- Appellant,

          v.

SARA HEATHER SAVITZ WEISS; JOHN MEADORS; BARNEY GIESE, all
three individually for damages arising from malicious
prosecution and for qui tam recovery; BARBARA JEAN BURNS,
f/k/a Popowski; MARION ONEIDA HANNA, both individually for
damages for torts arising from their non-judicial acts and
for qui tam recovery; GINGLIAT, BETTIS AND SAVITZ LAW FIRM,
THE; MCANGUS, GOUDELOCK & COURIE LAW FIRM, THE, (MG&C) both
firms for damages arising from conspiracies and for qui tam
recovery; JOHN ANDREW DELANEY; STERLING DAVIES; BRETT BAYNE,
all three individually for damages arising from conspiracies
and other torts and for qui tam recovery; KEN GAINES; ROBERT
G. COOPER; DANA M. THYE; DAVID A. FERNANDEZ, all four
individually for damages arising from malicious prosecution
and conspiracies and for qui tam recovery; SOUTH CAROLINA,
THE STATE OF, (SC); SC GENERAL ASSEMBLY; SC JUDICIAL MERIT
SELECTIONS COMMISSION, (JMSC) all three entities solely for
injunctive and declaratory relief; COLUMBIA SC, THE CITY OF,
(“The City”); COLUMBIA POLICE DEPARTMENT, (CPD), both
entities for injunctive and declaratory relief, for damages
and for qui tam recovery; GARY JOHNSON; JOHN K. PASSMORE;
AMANDA H. LONG BRANHAM; DEBBIE JORDAN; AMANDA STAR BLANTON,

                                2
all five individually for damages from malicious prosecution
and for qui tam recovery; CARL E. BURKE, Former Acting CPD
Chief; RUBEN SANTIAGO, Former Acting CPD Chief; TANDY
CARTER, former CPD Chief; all three individually for damages
arising from gross negligence and for qui tam recovery;
CAPTAIN HENDRIX, Present or former CPD Captain; CAPTAIN
THORNTON, Present or former CPD Captain; LIEUTENANT BUTZER;
LIEUTENANT EVANS; LIEUTENANT GIBSON; LIEUTENANT SHARPE;
LIEUTENANT SMITH; LIEUTENANT YATES; SERGEANT AULD; SERGEANT
DRAFTS;   SERGEANT   GUNTHER;  SERGEANT   SANDERS;  CORPORAL
BRANHAM; CORPORAL BELL; CORPORAL CALDWELL; CORPORAL GOMEZ-
RIEVERA;    INVESTIGATOR    BRIAN;    INVESTIGATOR   BAILEY;
INVESTIGATOR NAREWSKI; OFFICER ASHMORE; OFFICER BROWN;
OFFICER DEJESUS; OFFICER GIRARD; OFFICER KELSON; OFFICER
MCSWAIN; OFFICER MEDLOCK; OFFICER WHITE, all twenty-seven
individually for damages; DAVID ROSS, officially as head of
SC’s Prosecution Commission; JEANETTE MCBRIDE, officially as
Richland County’s, SC, (“RC”) Clerk of Court, both for
injunctive and declaratory relief and for qui tam recovery;
DINAH GAIL STEELE; LARRY WAYNE MASON; WENDY CEO; CHARLENE
CROUCH; COREY CURRY; TERESA INGRAM; JOHN MITCHEL JONES,
(“Mitch”); TIFFANY LURKE; CHRISTOPHER JAMES MASON; RICHARD
WAYNE MASON; WILLIAM TETTERTON; ALDEN HOLLIS WHEELER; JOHN
DOE; JANE ROE, all fourteen individually for damages; DANA
TURNER, falsely bearing a title of Chief Administrative
Judge of the City’s Municipal Court (CMC) individually for
damages and officially for injunctive and declaratory relief
and qui tam recovery; NIMRATA R. HALEY, as SC’s Governor;
ALAN WILSON, as SC’s Attorney General; HENRY MCMASTER, as
SC’s Lieutenant Governor; JOHN COURSON, as President pro
tempore of SC’s Senate; JAY LUCAS, as Speaker of SC’s House
of Representatives; JEAN TOAL, as administrative head of all
SC’s state courts; DANIEL SHEAROUSE, as Clerk of SC’s
Supreme Court; JENNY KITCHENS, as Clerk of SC’s Court of
Appeals; MARK KEEL, as Chief of SC’s State Law Enforcement
Division (SLED); LEROY SMITH, as Head of SC’s Department of
Public Safety; LEON LOTT, as RC Sheriff; WARDEN OF ALVIN S
GLENN DETENTION CENTER, (ASGDC); DANIEL JOHNSON, as SC’s
Fifth Judicial Circuit’s Solicitor; GARY WATTS, as Coroner
for Richland County, SC; ROBERT ELDON HOOD, as Current SC’s
Fifth Judicial Circuits Administrative Judge for General
Sessions; LESLIE COGGIOLA, as SC’s Disciplinary Counsel;
ROSLYNN FRIERSON, as Director of SC’s Office of Court
Administration; WILLIAM NETTLES, as U.S. Attorney for the
District of South Carolina; STEVEN BENJAMIN, as Mayor and
the other six members of the City Council; TERESA WILSON,


                               3
manager for the City; all twenty-six solely officially and
solely for injunctive and declaratory relief,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Columbia. Terry L. Wooten, Chief District
Judge. (3:15-cv-01784-TLW; 3:15-cv-03186-TLW)


Submitted:   April 21, 2016               Decided:    April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 4
PER CURIAM:

       In these consolidated cases, Marie Therese Assa’ad-Faltas

appeals   the    district       court’s    orders   accepting     the   magistrate

judge’s recommendations to dismiss her claims after a 28 U.S.C.

§ 1915 (2012) review.            We have reviewed the record and find no

reversible error.            Accordingly, we deny Assa’ad-Faltas’ motions

for    appointment      of    counsel     and   affirm    the   district    court’s

judgments.        Assa’ad-Faltas          v.    Weiss,    No.   3:15-cv-01784-TLW

(D.S.C. filed July 23, 2015, entered July 24, 2015); Assa’ad-

Faltas v. Weiss, No. 3:15-cv-03186-TLW (D.S.C. Sept. 16, 2015).

We    dispense   with    oral     argument      because   the   facts   and   legal

contentions      are   adequately       presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           5